COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-09-097-CV

IN RE TRAFFIC & TRANSPORTATION                                         RELATORS
SUPPLY, INC., WILLIAM SCHAAD AND
SANDRA SCHAAD
                            ------------

                             ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION 1

                                     ------------

        The court has considered relators’ petition for writ of mandamus, relators’

motion for emergency relief, the response of the real party in interest, and the

filings of both parties and is of the opinion that relief should be denied.

Accordingly, our March 31, 2009 stay order is hereby vacated, and relators’

petition for writ of mandamus is denied.

        Relators shall pay all costs of this original proceeding, for which let

execution issue.

                                                    PER CURIAM

PANEL: GARDNER, LIVINGSTON, and DAUPHINOT, JJ.

DELIVERED: February 18, 2010



   1
        See Tex. R. App. P. 47.4.